DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Horng et al 9,603,555 discloses a life detection method, comprising: transmitting a transmission signal to an area and receiving a reflected signal from the area as a detection signal by using a signal transceiver; 5receiving and demodulating the detection signal to output a demodulated signal by using a demodulator coupled to the signal transceiver; receiving the demodulated signal.
The instant invention computing a root mean square (RMS) value of the demodulated signal by using a compute element coupled to the demodulator; and  10receiving the RMS value of the demodulated signal and determining whether having a living body within the area according to the RMS value and a RMS threshold value by using a determination element coupled to the compute element. The above novel feature, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Horng or any other prior art of record, alone, or in combination. 
Regarding claim 9, Horng et al 9,603,555 discloses a life detection radar, comprising: a signal transceiver including a self-injection-locked oscillator and an 10antenna element, the antenna element is coupled to the self-injection- locked oscillator 
The instant invention discloses the compute element is configured to compute a root mean square (RMS) value of the demodulated signal, the determination element is coupled to the compute element and configured to receive the RMS value and determine whether 25having a living body within the area according to the RMS value and a RMS threshold value. The above novel feature, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Horng or any other prior art of record, alone, or in combination.
Claims 2-8 and 10 are allowed by virtue of being dependent on claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harmer et al  CA 2718699 A1 discloses remote detection and measurement of objects.
Chang 9,952,722 discloses transmitter and transmitting method thereof.
Horng (IEEE Asia-Pacific Microwave proceedings) discloses Self-Injection-locked Radar for emerging radar systems.
Wang et al (IEEE Transactions on Biomedical Engineering) discloses chest-worn health monitor based on a bistatic self-injection-locked radar.
Wang et al (IEEE/MTT-S) discloses seeing through walls with a self-injection-looked radar to detect Hidden people.
Li et al (IEEE Transactions on Microwave Theory and Techniques) discloses recent progress of portable short-range noncontact microwave radar systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648